[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION ON MOTION TO REARGUE
The plaintiff has requested reargument on the grounds that the defendants' motion to dismiss was granted without oral argument.
On September 30, 1996, this court granted plaintiff's request for oral argument on Plaintiff's Objection to Defendant RalphLombardi's Motion to Dismiss. Thereafter, the plaintiff reclaimed its motion on November 13, 1996, without specifying a request for oral argument. The motion appeared on the December 2, 1996, calendar as non-arguable. On inquiry by this court of the clerk's office as to this motion as calendared, we were advised that the Friday before the December 2, 1996 calendar the motion was called into the "marking line" as ready non-arguable.
The motion to reargue is denied.
Mary R. Hennessey, Judge. CT Page 381